December 22, 1919. The opinion of the Court was delivered by
His Honor, the County Judge, issued an order in the above entitled action requiring the defendant to show cause why temporary alimony and suit money should not be allowed the plaintiff.
After hearing the return to the rule and the affidavits in behalf of the respective parties, he granted an order: "That *Page 129 
the defendant, Sam Raymon, pay to the plaintiff or her attorneys of record the sum of $100 as suit money, the said sum to be paid in installments of $25 every 30 days, and the first installment to be paid 10 days from the date of this order. It is further ordered that the defendant pay to the plaintiff the further sum of $20 a month as temporary alimony, said sum to be paid monthly and until the further order of this Court, and the first installment to be paid 10 days from the date of this order."
The appeal is from this order.
This Court is satisfied that the testimony does not make out a prima facie case, and that the discretion of his Honor, the County Judge, was erroneously exercised.
Reversed.